Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed on February 9, 2022 is acknowledged. Claims 1-2, 4, 7 and 16 have been amended. Claims 3, 9-10, 12-13 and 20-24 have been canceled. Claims 26-30 have been added. Claims 1-2, 4, 7, 11, 14-16, 18-19 and 26-30 are currently pending and under examination.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Jeremy Maynard on June 15, 2022.

3.	This office action is responsive to Applicant’s response filed February 9, 2022.  All rejections of record are withdrawn in view of Applicant’s response.  In view of the Examiner’s amendment as set forth below, claims 1, 4, 7, 11, 14-16, 18-19 and 26-29 are allowed.



4.	The application has been amended as follows:

In the claims:

1. (Currently Amended) A preparation method for tuberculosis vaccine, comprising the following steps: 
	First obtaining mycobacterium single cell bacteria, and using radiation to irradiate uniformly the mycobacterium single cell bacteria, to prepare the tuberculosis vaccine;
	Wherein the radiation is X-ray, γ-ray or radiation generated by isotope radiation source Co60, the mycobacterium single cell bacteria are Bacille Calmette-Guerin (BCG) bacteria; 
	Wherein dosage rate of the irradiation is 10-20 Gy/min, and the irradiation is performed multiple times, with a time interval between every two irradiations;
	Wherein duration of each irradiation is 20 min with the time interval of 5 to 10 min, and the irradiation is performed 8 to 10 times, wherein before taking the step of irradiation, said method further comprises the following steps: 
a. obtaining mycobacterium strains, 
b. inoculating and culturing to logarithmic growth phase, 
c. adding resuspension medium, homogenizing, and sieving, and 
d. obtaining the mycobacterium single cell bacteria.

2. (Cancelled).

4. (Currently Amended) The preparation method according to claim 1, wherein the BCG bacteria are one or more of BCG Danish 1331 strain, BCG Russian BCG-I strain, and BCG Tokyo 172-1 strain

30. (Cancelled). 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	Claims 1, 4, 7, 11, 14-16, 18-19 and 26-29 are allowed.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NISHIHARA, H.; LAWRENCE, C. A.; TAPLIN, G. V.; CARPENTER, C. M. CS Sch. Med., Univ. Calif., Los Angeles, Calif., USA SO AMER REV RESP PIS, (1963) Vol. 88, No. 6, pp. 827-832.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        June 17, 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645